 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDKline'sPotato Chips, Inc.andGeneral Truck Driv-ers& HelpersUnion Local92, affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America.Case 8-CA-1618928 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 22 October1982, the General Counsel of the National LaborRelations Board issued a complaint on 29 Novem-ber 1982 against the Company, the Respondent, al-leging that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 22 July 1982, fol-lowing a Board election in Case 8-RC-12405, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and .102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 14 September 1982 the Companyhas refused to bargain with the Union. On 9 De-cember 1982 the Respondent filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 27 January 1983 the General Counsel filed aMotion for Summary Judgment. On 10 February1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response. The Respondentthereafterfileda response to Notice to ShowCause and the Respondent moved the Board tomake certain documents a part of the record.' TheGeneral Counsel opposed the motion arguing thatthose documents relating to the instant case are al-ready a part of the record, and that the remainingdocuments consist of material from the Region's in-'Briefly they are the charge and the following documents in the un-derlying representation proceeding, Case 8-RC-12405, theExcelsiorlistwith a covering letter from Respondent's counsel, the counsel's notice ofintention to file exceptions to the Regional Director's report of 28 April1981, and request to transfer the entire case filed to the Board, counsel'sletter requesting a ruling relative to the request to transfer and the Re-gional Director's letter denying the request, the transcript of the hearingin the representation case with the motion to correct the transcript, theposthearing brief for the employer in the representation case, the Re-gion's letter informing the Respondent that the challenged ballots wouldbe opened, and the affidavits of Lee Dalton, Edward McDonnell, andLinda WillardMember Hunter notes that he did not participate in the underlying rep-resentation casevestigative case filed in Case 8-RC-12405. TheGeneral Counsel also argues that the Respondent isattempting to relitigate in this unfair labor practicecase matters litigated in the underlying representa-tion case, and is attempting collaterally to attackthe certification. The General Counsel argues thatthese documents are not relevant to the issue pres-ently before the Board and, therefore, the Re-spondent's motion should be denied.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice to Show Cause, the Respondent admitsits refusal to bargain with the Union. The Respond-ent denies, however, that it violated Section 8(a)(5)and (1) of the Act, arguing that the Board improp-erly certified the Union. The Respondent assertsthat the Board erroneously overruled its challengesto certain voters, erroneously refused to direct ahearing on the ballot of Allen Veigel, that theBoard erroneously overruled its objections, that theBoard's ruling on the Report on Objections andChallenged Ballots was made in deliberate disre-gard of the mandate of the court inNLRB v. NorthElectric Co.,644 F.2d 580 (6th Cir 1981), and thatthe Board, in considering the merits of exceptionsto the Regional Director's report, must consider allevidence on which the Regional Director relied.The General Counsel contends that the Respondentisattempting to relitigate issues it raised in the re-lated representation proceeding.We agree with theGeneral Counsel.Review of the record herein, including therecord in Case 8-RC-12405, shows that pursuantto a Stipulation for Certification Upon ConsentElection approved by the Regional Director on 18February 1981, an election was conducted on 13March 1981. The tally was three for, and threeagainst, the Union; there were two challenged bal-lots, a number sufficient to affect the results of theelection.Thereafter, the Respondent filed timelyobjections to conduct affecting the results of theelection and to the conducting of the election, al-leging that Don Mullett, a member of management,improperly assisted the Union and aided and assist-ed the Union by fraternizing with its business agentbefore and during the times the polls were open inthe presence of eligible voters. On 28 April 1981theRegionalDirector for Region 8 issued hisReport on Objections and Challenged Ballots inCase 8-RC-12405 recommending that Respond-ent'sObjections 1(a), (b), and (c) be overruled andthat the challenged ballots be opened and counted.On 22 May 1981 the Respondent filed timely ex-ceptions to the Regional Director's report contend-ing that the Regional Director should have sus-274 NLRB No. 88 KLINE'S POTATO CHIPStannedObjections 1(a), (b), and (c) and the chal-lenges to the ballots of Allen Veigel and EldenMullet or, in the alternative, directed a hearing toresolve the material and substantial issues of factraised by those objections and challenged ballots.On 1 March 1982 the Board issued its Decision andDirection (not reported in Board volumes) findingthat Respondent's Objections 1(a), (b), and (c) andthe challenge to the ballot of Elden Mullett raisedsubstantial issues of fact and law, and directed thata hearing be held thereon. A hearing was held andsubsequently, on 16 April 1982, the hearing offi-cer'sReport on Objections and Challenged Ballotissued, wherein he recommended that the Respond-ent's objections be overruled, that the challenge tothe ballot of Elden Mullett be overruled, and thatMullett's ballot be opened and counted.Thereafter, the Respondent filed exceptions tothe hearing officer's report. The Board, on 2 July1982, issued a Supplemental Decision and Direc-tion (not reported in Board volumes) adopting thehearing officer's findings and recommendations,overruling the objections, and directing that theballots of Mullett and Veigel be opened and count-ed. The ballots were opened and counted and a re-vised tally of ballots was issued 15 July 1982,showing that, of approximately eight eligiblevoters, five cast ballots for, and three against, theUnion. On 22 July 1982 the Regional Director forRegion 8 issued a Certification of Representative.In view of the foregoing, despite the Respondent'sdenial in its answer, there are no issues of factraised herein which would require an evidentiaryhearing in this matter. It thus appears that the Re-spondent is attempting to raiseissueswhich wereraised and determined in the underlying representa-tion case.The Board has addressed the issues raised byNLRB v. North Electric Co.,supra, concerning thematter of the completeness of the record in repre-sentation casesinFrontierHotel,265NLRB 343(1982), in which we cited our newly revised regu-lation providing,[T]he record in objections cases where nohearing is held consists of the objectionswhich were filed, the regional director's reportor decision, all documentary evidence, exceptstatementsof witnesses, relied upon by the re-gional directorin hisreport or decision, anybriefs, other legal memorandums submitted bythe parties, and any other motions, rulings, ororders of the regional director. Section 102.69(g)(1)(ii).Section 102.69(g)(1)(i), applicablein this case inwhich a hearing was held, provides as follows:629In a proceeding pursuant to this section inwhich a hearing is held, the record in the caseshall consist of the notice of hearing, motions,rules, orders, stenographic report of the hear-ing, stipulations and exhibits, together with theobjections to the conduct of the election or toconduct affecting the results of the election,any report on such objections, any report onchallenged ballots, exceptions to any suchreport, any briefs or other legal memorandasubmitted by the parties, the decision of the re-gional director, if any, and the record previ-ously made as defined in section 102.68.Mate-rials other than those set out above shall not be apart of the record.[Emphasis added.]Based on the foregoing, we conclude that thefailure of the Regional Director to transmit state-ments of witnesses to the Boatd does not invalidatethe Certification of Representative herein. Accord-ingly,we deny the Respondent's motion to addcertain documents to the record, as they are not apart of the record and are not relevant to the issuepresently before the Board.2Moreover. in the instant case, the Respondent, intheunderlying representationproceeding,wasgranted a hearing, wherein it participated fully onitsobjections and on the challenge to the ballot ofElden Mullett, but not on challenge to the ballot ofAllen Veigel. However, the revised tally of ballotsindicated five ballots were cast for the Petitionerand three against, with no remaining challengedballots.Thus, the failure to hold a hearing on thechallenge to the ballot of Allen Veigel could nothave had any effect on the outcome of the electionor on the validity of the resulting Certification ofRepresentative.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlassCo. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representation2 In denying the Respondent's motion, Member Dennis finds it unnec-essary to rely onFrontier Hoteland relies instead an the alternate a ra-tionale set forth in the paragraph that follows 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Respondent is an Ohio corporation with anoffice and place of business in Bolivar, Ohio. At alltimes material it had been engaged in the manufac-ture and wholesale sale of potato chips. Annually,in the course and conduct of its business operation,the Respondent purchases and receives at its Boli-var,Ohio facility products, goods, and materialsvalued in excess of $50,000 directly from pointsoutside the State of Ohio.We find that the Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 13 March 1981 theUnion was certified 22 July 1982 as the collective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time truck driv-ers and driver salesmen at the Respondent's fa-cility in Bolivar, Ohio, but excluding packers,peelers,cooks,mechanics and groupleaders,janitors, on-call employees, office clerical andprofessional employees, guards and supervisorsas defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 12 August 1982 the Union has requestedthe Company to bargain, and since 14 September1982 the Company has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 14 September 1982 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,Kline'sPotatoChips,Bolivar,Ohio, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain with General TruckDrivers & Helpers Union Local 92 affiliated withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time truck driv-ers and driver salesmen at Respondent's facili-ty in Bolivar, Ohio, but excluding packers,peelers,cooks,mechanics and groupleaders,janitors, on-call employees, office clerical andprofessional employees, guards and supervisorsas defined in the Act. KLINE'S POTATO CHIPS(b) Post at its facility in Bolivar, Ohio, copies ofthe attached notice marked "Appendix."3 Copiesof the notice, on forms provided by the RegionalDirector for Region 8, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government631WE WILL NOT refuse to bargain with GeneralTruck Drivers & Helpers Union Local 92, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time truck driv-ers and driversalesmen atour facilityin Boli-var,Ohio,but excluding packers, peelers,cooks,mechanics and groupleaders, janitors,on-call employees, office clerical and profes-sionalemployees, guards and supervisors asdefined in the Act.KLINE'S POTATO CHIPS, INC.The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.